Citation Nr: 0426289	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to special monthly pension based on the need 
for aid and attendance.   


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The appellant had active military service from October 1972 
to July 1973.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a April 2001 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  It was remanded in August 
2001 for additional development. 

In April 2003, the Board denied the following claims: (1) 
entitlement to service connection for bilateral foot 
disability; (2) entitlement to service connection for a 
gastrointestinal disorder, claimed as peptic ulcer disease; 
(3) entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD; and (4) entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  In the April 2003 
decision, the Board also noted that the veteran had raised 
new issues of entitlement to service connection for a back 
disorder, a right hip disorder, a right knee disorder, 
hepatitis C, and cirrhosis of the liver.  These claims were 
referred to the RO for adjudication. 

The veteran filed a timely appeal of the April 2003 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court in June 2004 vacated and remanded the 
Board' April 2003 decision regarding only one issue: 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Consequently, this issue is now 
before the Board at this time.  All other issues addressed by 
the Board in April 2003 are not before the VA at this time.

In a March 2004 rating action, service connection for a right 
hip disorder, right knee disorder, and hepatitis C was denied 
by the RO.  The veteran was notified of this decision that 
month.  The veteran has not filed a timely NOD to this new 
rating action.  Consequently, this issue is not before the 
Board at this time.

In a separate March 2004 rating action, the RO denied 
entitlement to special monthly pension based on the need for 
aid and attendance.  An indication of the veteran's 
disagreement with this rating action alone was received at 
the RO in May 2004.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Further, as has also been noted by Court, the 
statute, 38 U.S.C.A. §  7105 (West 2002), does not impose 
technical pleading requirements.  Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993).  Accordingly, this issue will be 
address below.        

Before the Court, the veteran was represented by James W. 
Stanley, Jr., an attorney.  Before the Board, the veteran has 
been unrepresented. 

The Board must note that it appears the veteran may be 
raising additional issues, though this is very unclear.  The 
RO has not fully adjudicated any other issue and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  The RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.


REMAND

Regarding the claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, the Court 
cited parts of pages eleven and twelve of the Board's April 
2003 decision which stated, in pertinent part:

In a January 2003 statement, the 
appellant stated that the inservice 
stressor for his psychiatric problems had 
been a hospital visit to see his best 
friend, [redacted], who was being treated 
by neuropsychiatric services after an 
abrupt violent episode while confined to 
the base correctional facility.  The 
appellant indicated that he had become 
really upset at the time because his 
friend had told that he was going to kill 
himself.  The appellant reported that he 
had continued to have nightmares ever 
since, and had experienced an inability 
to sleep, nervousness, memory loss, and 
panic attacks, not knowing whether his 
friend was alive.  

A lay statement from [redacted] in January 
2003 recounted his hospitalization in 
service after an abrupt violent episode 
while confined to the base correctional 
facility, and the appellant's attempt to 
talk him out of killing himself.  He 
stated that he and the appellant had 
grown up together, like brothers, and 
were very close.  

The appellant's mother indicated in a 
January 2003 statement that when he had 
returned home for a short visit after 
boot camp he had been very disturbed, 
nervous, and short tempered, and could 
not sleep well or stand to be around his 
family.  

In order to prevail on the issue of 
service connection, there must be medical 
evidence of a current disability; medical 
evidence or lay evidence in certain 
circumstances of in- service occurrence 
or aggravation of a disease or injury; 
and medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.  [citations omitted]  

The evidence presented in this case does 
not include any competent evidence 
showing the presence of a psychiatric 
disorder during service or for many years 
thereafter.  Although a private 
psychologist stated in August 2002 that 
he felt the appellant was now displaying 
PTSD symptoms, he offered no discussion 
as to the nature of the stressors that 
were causing the PTSD symptoms, nor did 
he make any reference to the PTSD being 
related to the appellant's military 
service.  The physician who provided four 
weeks of psychiatric therapy to the 
appellant in September 2002 indicated 
that the stressors causing the 
appellant's PTSD were his 
marriage/relationship, his health, 
financial worries, and the recent death 
of his father.  The Board does not find 
that either of the above noted medical 
documents provides competent evidence 
that the appellant has PTSD that is 
related to his military service.  

On the other hand, the June 2000 and 
April 2000 VA medical examinations, along 
with the May 2002 and July 2002 
addendums, which included careful review 
of the appellant's claims file, 
determined that his psychiatric 
symptomatology was the manifestation of 
major depressive disorder.  The Board 
finds that the VA examinations provide 
more significant clinical findings as to 
the appellant's psychiatric disability 
because those reports show greater depth 
of analysis as to the nature of the 
psychiatric symptoms.  While the 
appellant indicated in his January 2003 
statement that he had experienced 
nightmares, an inability to sleep, 
nervousness, memory loss, and panic 
attacks since service, as a result of not 
knowing whether his best friend was 
alive, the record shows that the best 
friend submitted a statement in January 
2003, which indicated he was alive.  The 
Board does not find the three lay 
statements submitted by the appellant, 
his best friend, and his mother are 
persuasive, in light of how far removed 
from service they are, and the fact that 
none of the writers is shown, or claims, 
to be a medical expert, capable of 
rendering a medical opinion.  [citation 
omitted]  

The Court found that this analysis substituted the Board's 
judgment as to the causal nexus for that which must be 
obtained from a medical professional, citing Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has conceded that he did not engage in combat with the enemy.  
In fact, he had no foreign or sea service according to the 
report of his separation from service.

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  

Based on the Court's decision there are two stressors which 
must be addressed in this case:  A hospital visitation by the 
veteran during his military service from October 1972 to July 
1973 to see his best friend, [redacted], who was being treated 
by neuropsychiatric services after an abrupt violent episode 
while confined to the base correctional facility.  Secondly, 
he reported having two friends who were wounded in service 
and from whom he had not heard.  

Upon analyzing the evidence and the Court's decision in this 
case, the Board believes that a medical opinion is now 
required to determine if the veteran has PTSD and ,if so, the 
stressor which supports the diagnosis.

The Board must also find that the veteran has filed a timely 
notice of disagreement with regard to the claim of 
entitlement to special monthly pension based on the need for 
aid and attendance.  As no statement of the case appears to 
have been issued, the claim of entitlement to special monthly 
pension based on the need for aid and attendance remains 
pending in appellate status (see 38 C.F.R. § 3.160(c) (2003)) 
and requires further action by the RO.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2003); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of (2000).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center in Washington DC, for the 
following actions:

1.  The RO should send to the veteran and 
his representative (if any) a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification for any 
disorder present.  The purpose of this 
evaluation is to determine whether the 
veteran has PTSD and, if so, the specific 
stressor or stressors relied upon to 
support the diagnosis.

The examination report should include a 
detailed account of all pathology found 
to be present.  All special studies or 
tests, including psychological testing 
and evaluations, deemed necessary by the 
examiner, are to be accomplished.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with his examination.  The examiner 
should provide explicit responses to the 
following questions:  

(a) Does the veteran have PTSD?

(b) If a diagnosis of PTSD is 
appropriate, does the veteran have 
PTSD based on the following alleged 
stressors:  (i) A hospital 
visitation by the veteran during his 
military service from October 1972 
to July 1973 to see his best friend, 
[redacted], who was being treated by 
neuropsychiatric services after an 
abrupt violent episode while 
confined to the base correctional 
facility; (ii) Failure to hear from 
friends who were reportedly wounded 
during service.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative (if 
any) an appropriate supplemental 
statement of the case (to include 
citation and discussion of additional 
legal authority considered, and clear 
reasons and bases for all determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

6.  The RO should also issue a Statement 
of the Case to the veteran and his 
representative (if any), addressing the 
issue of entitlement to special monthly 
pension based on the need for aid and 
attendance, and including citation to all 
relevant law and regulation pertinent to 
this claim.  The veteran and his 
representative (if any) must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




